Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 1 of 32 Page ID #:3162
                                                                              1

    1                      UNITED STATES DISTRICT COURT

    2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

    3            HONORABLE DALE S. FISCHER, U.S. DISTRICT JUDGE

    4

    5    SECURITIES AND EXCHANGE         )
         COMMISSION,                     )
    6                                    )
                         PLAINTIFF,      )
    7                                    )
                   vs.                   ) No. CV 19-2188-DSF-MRW
    8                                    )
         DIRECT LENDING INVESTMENTS      )
    9    LLC,                            )
                                         )
   10                   DEFENDANT.       )
         ________________________________)
   11

   12

   13

   14                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

   15                         MONDAY, OCTOBER 7, 2019

   16                                 1:30 P.M.

   17                         LOS ANGELES, CALIFORNIA

   18

   19

   20

   21

   22    ____________________________________________________________

   23                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
                          FEDERAL OFFICIAL COURT REPORTER
   24                    350 WEST FIRST STREET, ROOM 4311
                           LOS ANGELES, CALIFORNIA 90012
   25                            cmjui.csr@gmail.com


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 2 of 32 Page ID #:3163
                                                                              2

    1    APPEARANCES OF COUNSEL:

    2    FOR THE PLAINTIFF:

    3             U.S. SECURITIES AND EXCHANGE COMMISSION
                  BY: AMY JANE LONGO, ATTORNEY AT LAW
    4             444 SOUTH FLOWER STREET, SUITE 900
                  LOS ANGELES, CALIFORNIA 90071
    5             (323) 965-3835

    6
         FOR BRADLEY D. SHARP:
    7
                  DIAMOND MCCARTHY LLP
    8             BY: KATHY BAZOIAN PHELPS, ATTORNEY AT LAW
                  1999 AVENUE OF THE STARS, SUITE 1100
    9             LOS ANGELES, CALIFORNIA 90067
                  (310) 651-2997
   10

   11    FOR BRENDAN ROSS:

   12             SHARTSIS FRIESE LLP
                  BY: JAHAN P. RAISSI, ATTORNEY AT LAW
   13             ONE MARITIME PLAZA, 18TH FLOOR
                  SAN FRANCISCO, CALIFORNIA 94111
   14             (415) 421-6500

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 3 of 32 Page ID #:3164
                                                                              3

    1           LOS ANGELES, CALIFORNIA; MONDAY, OCTOBER 7, 2019

    2                                 1:30 P.M.

    3                                   - - -

    4               THE CLERK:    Calling CV 19-2188-DSF, Securities and

    5    Exchange Commission versus Direct Lending Investments, LLC.

    6               Counsel, please step forward and state your

    7    appearances.

    8               MS. LONGO:    Good afternoon.     Amy Longo on behalf

    9    of plaintiffs, Securities and Exchange Commission.

   10               MS. PHELPS:    Kathy Phelps of Diamond McCarthy on

   11    behalf of Bradley Sharp, the receiver of the DLI entities.

   12               MR. RAISSI:    Jahan Raissi on behalf of non-party,

   13    Brendan Ross.

   14               THE COURT:    Good afternoon.     It might be most

   15    efficient to review the proposed order and see exactly what

   16    the issues are.    So seeing "The motion and all relief sought

   17    therein is granted" is kind of troublesome because then I

   18    don't know what you mean other than what's listed in 2.          So

   19    I am not going to do that.

   20               The first item is confirming that the receiver has

   21    the power to assert or waive all the attorney-client

   22    privilege rights of those entities.

   23               So does Mr. Ross have any objection to that as

   24    it's phrased?

   25               MR. RAISSI:    Yes, Your Honor, of course, because


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 4 of 32 Page ID #:3165
                                                                              4

    1    that's incredibly sweeping and broad, and it would be

    2    subject to any joint representations and the common interest

    3    joint defense agreement that exists here.

    4               THE COURT:    Do you have any problem just with the

    5    "or waive" language?

    6               MR. RAISSI:    That's right, Your Honor.      Of course,

    7    they're welcome to assert the privilege.        It's the waiver

    8    and then sharing with third-party which would constitute a

    9    waiver that we have an objection to.

   10               THE COURT:    I think that can be handled in a

   11    different paragraph.     B is "The receiver is authorized to

   12    obtain copies of client files," et cetera.

   13               And I think the issue that I have there is it's

   14    "as set forth in any engagement letter in possession of" --

   15    there is a typo -- "of any one or more of the receivership

   16    entities or as otherwise evidenced by the files of the

   17    receivership entities, including without limitation files

   18    for matters in which any of the receivership entities was a

   19    joint client."

   20               Mr. Raissi, do you think there is going to be a

   21    dispute about which law firms had joint clients?

   22               MR. RAISSI:    Your Honor, I do.     From the papers, I

   23    believe there is a dispute as whether or not there was a

   24    joint representation with respect to Paul Hastings in the

   25    SEC matter as well as Mr. Enayati.


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 5 of 32 Page ID #:3166
                                                                              5

    1               As to the other firms, no, I don't believe there

    2    is a dispute as to the existence of a joint representation

    3    and in some instances a lack of a joint representation.

    4               I do agree with Your Honor that, in that clause,

    5    it is very unclear what "as otherwise evidenced by files"

    6    would refer to.

    7               THE COURT:    I don't want to leave something,

    8    frankly, in the discretion of the receiver or his counsel if

    9    it's disputed; not that I don't have enough to do, but I

   10    think that may be something that I just have to have a

   11    hearing on if there is going to be a dispute as to whether

   12    the representation was joint or whether it was Mr. Ross only

   13    which, I take it, is the issue.

   14               MS. PHELPS:    Your Honor, I don't disagree with

   15    that.    I would like to point out, though, in this

   16    paragraph B of the order this is simply talking about

   17    obtaining client files.

   18               So irrespective of whether there was a joint

   19    representation or a common interest, if

   20    Diversified Lending -- or Direct Lending or any of the

   21    receivership entities had an attorney-client relationship

   22    client with any law firm, they are entitled to obtain those

   23    files.

   24               THE COURT:    It's not the law that's in dispute.

   25    It's the fact of the relationship.


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 6 of 32 Page ID #:3167
                                                                              6

    1                MS. PHELPS:   I don't think that anyone disputes

    2    that the receivership entities had a relationship with the

    3    law firm.    The question is whether Mr. Ross also had a

    4    relationship.    And for purposes of this paragraph, that

    5    actually is irrelevant because we're not talking about

    6    disclosure.    We're talking about obtaining the file, and I

    7    think that's an important distinction to keep in mind going

    8    through this order.

    9                Obtaining the files is the easy question here.        Of

   10    course a client is entitled to files.        Whether or not they

   11    can waive the privilege and disclose the information, the

   12    attorney-client privileged communications, is a separate

   13    question where the joint representation comes in --

   14                THE COURT:    You are beyond what I'm asking.

   15                If I understood, Mr. Raissi, there is a dispute as

   16    to which firms had which clients.

   17                MS. PHELPS:   No.   Well, I'm not quite sure it goes

   18    that far --

   19                THE COURT:    Well, if he says, yes, there is a

   20    dispute and you say no, then there clear is.

   21                MS. PHELPS:   No.   I think we agree on where the

   22    dispute is, and that is with respect to whether or not there

   23    is joint representation with respect to two different law

   24    firms, which is Paul Hastings and Enayati.        Other than that

   25    dispute on joint representation, I don't think there is a


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 7 of 32 Page ID #:3168
                                                                              7

    1    dispute.

    2               THE COURT:    And the dispute is that Mr. Raissi --

    3    Mr. Ross, I should say, contends that he was the sole

    4    client.    Is that it?   Or the other way around --

    5               MR. RAISSI:    Let me clarify that.      With respect to

    6    Paul Hastings and Mr. Enayati, counsel has it correct, I

    7    believe, in what she was trying to state, and, that is,

    8    Direct Lending did have, to my knowledge, at least, an

    9    attorney-client relationship with those two firms.

   10               Our belief and contention here is that Mr. Ross

   11    also had a relationship, an attorney-client relationship,

   12    with those two law firms such that there was joint

   13    representation with respect to the SEC matter.

   14               THE COURT:    Is it only that matter that's in

   15    dispute?

   16               MR. RAISSI:    No, Your Honor.     There is,

   17    unfortunately, about six or seven issues in dispute here.

   18    That, however, is one of the important disputes as to

   19    whether or not that joint representation issued on

   20    Mr. Ross's behalf.

   21               THE COURT:    Is there a way to phrase this B that

   22    takes the disputes out of it so it's something that I can

   23    order and then the disputes can be resolved separately,

   24    presumably --

   25               MR. RAISSI:    Your Honor, my suggestion on B, if


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 8 of 32 Page ID #:3169
                                                                              8

    1    that's what we're talking about, excluding everything else,

    2    if there is an engagement letter that establishes an

    3    attorney-client relationship with Direct Lending, the

    4    receivership entities, I think that is appropriate that they

    5    obtain those files.

    6               And so the only part of that paragraph that has me

    7    scratching that my head is that clause that says "or as

    8    otherwise evidenced by the files of the entities" because I

    9    don't know what that means as far as the establishment of an

   10    attorney-client relationship.

   11               I understand an engagement letter and agree, yes,

   12    that clearly establishes one.       So I would strike that

   13    clause, and otherwise it's fine by me.

   14               THE COURT:    All right.

   15               Miss Phelps.

   16               MS. PHELPS:    Your Honor, I suspect for today that

   17    that's going to have to do, and I would hope that, to the

   18    extent that we do establish that there is an attorney-client

   19    relationship with a law firm where we can't locate an

   20    engagement letter, that we can communicate with counsel and

   21    likely reach an agreement with that.

   22               THE COURT:    That I would assume would be neither

   23    you nor the firm has an engagement letter, which wouldn't

   24    mean there wasn't an attorney-client relationship but --

   25               MS. PHELPS:    Correct, Your Honor.      If we can


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 9 of 32 Page ID #:3170
                                                                              9

    1    establish and everyone feels comfortable that there was an

    2    attorney-client relationship, I don't think that anybody

    3    disputes that the receiver should be entitled to this file.

    4               THE COURT:    I don't think so either.      I will just

    5    take that out for now.     And if there is a dispute because

    6    you find something that you think applies and you can't work

    7    it out with counsel, then, obviously, you can bring it to

    8    me.

    9               All right.    C.   You want me to say that

   10    Brendan Ross is not a client of and, therefore, holds no

   11    attorney-client privilege in his individual capacity with

   12    regard to any communications with a law firm in which he is

   13    not personally identified as the client of such law firm in

   14    its engagement agreement.

   15               And I take it you dispute that, Mr. Raissi.

   16               MR. RAISSI:    That's correct Your Honor, I do.

   17               MS. PHELPS:    As I understand the dispute with

   18    respect to that provision, it is solely related to

   19    Paul Hastings and Mr. Enayati.

   20               Is that correct?

   21               MR. RAISSI:    That's incorrect.     It would certainly

   22    be with Paul Hastings and Mr. Enate in the sense of the

   23    joint representation, meaning both DLI and Mr. Ross are

   24    clients of both of those firms.

   25               In addition -- and we submitted the declaration


                      CHIA MEI JUI, CSR 3287, CCRR, FCRR
         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 10 of 32 Page10
                                                                          ID
                                 #:3171
  1   with the e-mail -- there is a common interest in the joint

  2   defense agreement here that is a form of an attorney-client

  3   relationship or a privilege at the minimum that includes

  4   Paul Hastings; Mr. Enayati, in-house counsel at DLI; and the

  5   investment law group.     They're all on the e-mail where

  6   they're sharing privileged communications under such a

  7   heading.

  8               THE COURT:    To the extent there is a joint defense

  9   agreement, I don't know whether you don't think there was a

 10   joint defense agreement or you don't think that, even if

 11   there is, that Mr. Ross has a privilege?

 12               MS. PHELPS:   Your Honor, we do not believe that

 13   Mr. Ross has established such an agreement.        I do want to

 14   preface everything by saying that, if the receiver obtains

 15   information from Mr. Ross or otherwise, that there either

 16   was joint representation or a common interest.         Of course,

 17   the receiver and his current counsel will honor that.          We do

 18   not see that as of right now despite Mr. Ross's response to

 19   this motion.

 20               We would like, if the Court is inclined to limit

 21   the issues for right now -- and we would like to reserve our

 22   rights, Your Honor, to file another motion or to set an

 23   evidentiary hearing on that matter.       We are willing to abide

 24   by that for purposes of today, but we don't believe,

 25   Your Honor, that Mr. Ross has established that.


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 11 of 32 Page11
                                                                          ID
                                 #:3172
  1               THE COURT:    Okay.    But do you agree that, if there

  2   was a joint defense agreement, orally or written, that he

  3   would then also hold the privilege?

  4               MS. PHELPS:   If there was such an agreement?

  5   Pursuant to under California Evidence Code Section 962, the

  6   right of either party to disclose information with the

  7   agreement of the others, yes, I do agree.

  8               THE COURT:    So if I just change that so that it's

  9   "wasn't a client of and wasn't participating in a joint

 10   defense agreement" or words to that effect, would that

 11   resolve it for this, at this point in time?

 12               MS. PHELPS:   It would, Your Honor, so long as --

 13   we may want to make express in the order that the receiver

 14   is reserving his rights to challenge the assertion of such a

 15   joint representation --

 16               THE COURT:    It's not making any finding.     So, of

 17   course, he reserves his right.

 18               MR. RAISSI:   If I might, I just want to be clear

 19   that, with respect to this paragraph, there are two separate

 20   concepts that give rise to the privilege, and that is joint

 21   representation and common.        So if there is a qualifier on

 22   that paragraph, it would need to include both concepts.

 23               And as far as reserving rights, they brought this

 24   motion.   They put this at issue.      I don't know what we're

 25   reserving rights for.


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 12 of 32 Page12
                                                                          ID
                                 #:3173
  1               THE COURT:    I don't know.    I'm sure I stuck that

  2   in everything I wrote when I was a lawyer, but I can't tell

  3   you how annoying it is that everybody thinks they need to

  4   tell me they are going to reserve their rights because, if

  5   they don't have any rights, they can't reserve them and, if

  6   they do, they're already reserved.        But that having been

  7   said, you can come back and make more motions any time.

  8               So I am going to have you, Mr. Raissi, propose

  9   some language -- well, I think I will just have an amended

 10   order, proposed order, submitted after the two of you meet

 11   and confer.    And if you can't agree on language, then give

 12   me your separate comments.

 13               So D, "the receiver is authorized to review client

 14   files and attorney-client communications in the which there

 15   is joint representation," you don't have any problem with

 16   that, do you, Mr. Raissi?

 17               MR. RAISSI:   Sorry to be the difficult one here,

 18   Your Honor, but I do because one of the subsets of what I

 19   think is covered, at least in our view, by a joint

 20   representation is Mr. Ross's personal e-mail that was in his

 21   Gmail account that he gave access to the lawyers at the

 22   Kasowitz firm to basically vacuum out of his Gmail account.

 23               With respect to those personal e-mails, we do not

 24   believe that it's appropriate for the receiver to have

 25   access to them inasmuch as they're on a topic other than the


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 13 of 32 Page13
                                                                          ID
                                 #:3174
  1   topic of the joint representation with the Kasowitz firm.

  2               And the reason for that is he turned those over to

  3   his lawyers that -- by an agreement.       An engagement

  4   agreement in writing represented him, and he turned them

  5   over to his lawyers understanding it was confidential.          So

  6   he didn't pull out other privileged e-mails that have

  7   nothing to do with the matter of the representation with the

  8   Kasowitz firm, out of that e-mail.

  9               THE COURT:    This is covered by the same issue

 10   about whether he has a right to keep things confidential

 11   that are in his phone or on the --

 12               MS. PHELPS:   It is not, Your Honor.      It's

 13   different because this he turned over to his personal

 14   lawyers.    He never put it on the DLI computer system.

 15   That's not an action he took.      He gave it to his lawyers.

 16               And it included things that are privileged for

 17   completely other reasons.      And the way the law works with a

 18   joint representation is communications about the subject of

 19   a joint representation are shared with the other side, and

 20   that's the law.

 21               Personal communications are communications that

 22   have nothing to do with it are not subject to the sharing

 23   concept.

 24               THE COURT:    Well, where was it, though?     Was it on

 25   his phone?


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 14 of 32 Page14
                                                                          ID
                                 #:3175
  1               MR. RAISSI:   No.   It was a Gmail account,

  2   Your Honor, just like, when you log in on any computer --

  3               THE COURT:    Was that the on DLI's computer?

  4               MR. RAISSI:   No.   So Gmail existed -- Google.

  5   Google actually has it.      And so Google, on their servers,

  6   have all his personal e-mail.      I have a Gmail account too,

  7   and that's where it lives.      What he did was gave his lawyers

  8   the ability to log in to his account.

  9               THE COURT:    To the Gmail account.

 10               MR. RAISSI:   Correct, Your Honor.

 11               THE COURT:    Which is not --

 12               MR. RAISSI:   Not on DLI.    You can access it from

 13   any physical computer, but it doesn't reside anywhere other

 14   than on Google.

 15               THE COURT:    Miss Phelps, what's your response to

 16   that?

 17               MS. PHELPS:   Your Honor, counsel has just

 18   previously finished asserting that Mr. Ross asserts a common

 19   interest defense and joint representation with the Kasowitz

 20   firm.   And this was information provided to the Kasowitz

 21   firm in connection with a response to the SEC investigation

 22   against issues relating to DLI.

 23               Having said that, the receiver has no interest in

 24   reviewing Mr. Ross's attorney-client privileged

 25   communication with his own personal lawyer, which we


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 15 of 32 Page15
                                                                          ID
                                 #:3176
  1   understand to be the WilmerHale firm.

  2               And to the extent that Mr. Ross wants to provide

  3   us with the names of any other personal attorneys where

  4   there is no joint representation or common interest, we are

  5   happy to conduct a search and to decline -- to segregate

  6   those communications and to not review them.

  7               THE COURT:    You're happy to conduct a search?      Or

  8   conducting a search?

  9               MS. PHELPS:   Information is presently on the DLI

 10   server.   We can conduct a search --

 11               THE COURT:    How did it get on the DLI server?

 12               MS. PHELPS:   How did they get on the --

 13               THE COURT:    I know it's in here but --

 14               MS. PHELPS:   In one of two ways.     Either from

 15   Mr. Ross giving it to the Kasowitz firm --

 16               THE COURT:    And then Kasowitz gave it --

 17               MS. PHELPS:   And Kasowitz gave it.      Or I

 18   understand he also put some of them directly on the server.

 19               MR. RAISSI:   No, that's not true, Your Honor.       The

 20   way it happened is the Kasowitz firm turned it over to DLI

 21   because they were representing DLI at the same time as well,

 22   and DLI on its own put it on its own server so it could do

 23   whatever it wanted to do with the e-mail.

 24               Mr. Ross had nothing to do with putting it on

 25   DLI's system.    However, they do have a copy of it.


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 16 of 32 Page16
                                                                          ID
                                 #:3177
  1               MS. PHELPS:   So, again, Your Honor, it is on the

  2   server, and we are perfectly fine and think it's appropriate

  3   for us to not review attorney-client privileged

  4   communication between Mr. Ross and his attorneys.         If

  5   Mr. Ross provides us with the names of those attorneys, we

  6   can carve those out and not review those.

  7               MR. RAISSI:   Your Honor, from my point of view,

  8   that's backwards because what the law says is that they're

  9   only entitled to communications about the subject matter of

 10   the joint representation.      Fine.

 11               However, the vast majority of what's in his

 12   personal e-mail account is his personal financial matters,

 13   communications with his wife, which is entitled to a spousal

 14   privilege, certainly communications with his independent

 15   lawyers.    The vast majority has nothing to do with the

 16   subject --

 17               THE COURT:    Why has he given those to some lawyers

 18   to stick on --

 19               MR. RAISSI:   The reason they did it, there was a

 20   question of whether he had any information about a topic,

 21   and what he said is, "Okay.      You are the lawyers.     You

 22   understand the topic.     You go see if in there is anything at

 23   all about that topic in my e-mail.       You are my lawyers.

 24   There is a confidence here.      I can give them to you to

 25   verify that I don't have any information."        There is --


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 17 of 32 Page17
                                                                          ID
                                 #:3178
  1               THE COURT:    So they thought it was okay to give it

  2   to DLI?

  3               MR. RAISSI:   Well, DLI was a co-client at the time

  4   pursuant to an engagement agreement.       I can't speak for that

  5   firm as to why they did it or didn't do that.

  6               THE COURT:    On that I might have to have a hearing

  7   and resolve it myself because it sounds kind of tortured,

  8   although I do think that it's not the receivers.

  9               I don't know how you -- you're looking at it to

 10   decide whether it's something you shouldn't be looking at.

 11   That doesn't really make any sense.

 12               MS. PHELPS:   You run a search on the names of the

 13   law firms on which they assert that there are

 14   attorney-client privileged communications.

 15               THE COURT:    For Kasowitz, you are going to come up

 16   with both; right?

 17               MS. PHELPS:   There is a common interest defense

 18   that we would be entitled to --

 19               THE COURT:    He is saying you are not.

 20               MS. PHELPS:   I heard that a little differently.

 21               MR. RAISSI:   I don't think I spoke to any e-mail

 22   of Kasowitz.    Certainly e-mail with his wife, for example,

 23   or about his health issues I don't think is any of their

 24   business.

 25               THE COURT:    Did that come from Kasowitz or


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 18 of 32 Page18
                                                                          ID
                                 #:3179
  1   somewhere else?

  2               MR. RAISSI:   It would have come from Kasowitz --

  3               THE COURT:    That's what I thought.     So it's not

  4   really going to completely help because you are not going to

  5   just search for Kasowitz because you are going to come up

  6   with what he claims, then, is both joint representation and

  7   non-joint representation information.

  8               MR. RAISSI:   Your Honor, there may be a way to

  9   skin this cat.    And if we were able to agree or the Court

 10   ordered that communications about the subject of the joint

 11   representation with Kasowitz are appropriate for them to

 12   have under the joint representation concept, we may be able

 13   to come up with a search term or two that would satisfy that

 14   because it's very identifiable subjects.

 15               There is this Talking Capital Litigation and

 16   something called VoIP.      So it wouldn't be too hard to find

 17   those two subjects.

 18               THE COURT:    Good.   Well, then you should do that.

 19               MS. PHELPS:   We think it's much broader than that

 20   because we do know Mr. Ross was using his personal accounts

 21   to e-mail the counterparties, and that is information that

 22   should have been stored on the DLI.       So it's far broader

 23   than that.

 24               THE COURT:    Why don't you talk about it and see if

 25   you can come up with something?       Otherwise put whatever you


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 19 of 32 Page19
                                                                          ID
                                 #:3180
  1   can agree to in a proposed order, and you can let me know

  2   separately what's not agreed to so I can figure out whether

  3   or not I have to have a hearing and make the decision.

  4               All right.    E, starts off with "Except as

  5   otherwise provided under applicable law, including without

  6   limitation Evidence Code Section 962 and applicable federal

  7   law" -- I don't know if you have a concern about that

  8   phrase, Mr. Raissi.

  9               MR. RAISSI:   I'm not sure why we're citing

 10   California Evidence Code here.       I think what they mean to

 11   say is except as, sort of, allowed by the law of joint

 12   representation or joint defense agreements, et cetera,

 13   et cetera.

 14               MS. PHELPS:   That is what the California

 15   Evidence Code relates to.

 16               MR. RAISSI:   I think it only relates to joint

 17   presentations.

 18               MS. PHELPS:   Okay.

 19               THE COURT:    Why don't you work on that.

 20               MS. PHELPS:   Otherwise, I think that language

 21   provides that we're going to follow the law and not disclose

 22   or waive privilege to the extent not permitted to law where

 23   there is a joint representation.

 24               MR. RAISSI:   That's my understanding of what

 25   they're trying to accomplish with than language.


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 20 of 32 Page20
                                                                          ID
                                 #:3181
  1               THE COURT:    Mine too.   I just want to make sure

  2   that you are comfortable because, based on that language,

  3   the receiver is deciding what's appropriate.

  4               MR. RAISSI:   No.    That's why we are in front of

  5   Your Honor because we have a dispute over what relationships

  6   and what communications are subject to a privilege.

  7               THE COURT:    Yes.   So that first phrase has to come

  8   out because, if there is an issue at some point, then either

  9   you will agree that, yes, this is -- disclosure's

 10   appropriate under federal or state law or you won't.          And if

 11   you won't, then I am going to have to decide it.         But as

 12   phrased, this suggests that the receiver would be the

 13   decision maker, and I don't think that's what --

 14               MR. RAISSI:   No.    And I will -- look.    This isn't

 15   my language.    I wouldn't have written it this way.       And if

 16   Your Honor wants to order us to meet and confer on the

 17   language, we certainly can.

 18               I have read this to say that first clause I think

 19   is meant to capture the concept that, under a joint

 20   representation and under a joint defense agreement, both

 21   sides do have access to and concede the communications.

 22   However as to the rest of the world, they remain privileged

 23   and neither side can waiving anything.

 24               MS. PHELPS:   Right.   That's my understanding as

 25   well.


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 21 of 32 Page21
                                                                          ID
                                 #:3182
  1               THE COURT:    If you both like the language, it's

  2   fine with me.    If you don't, then you need to work on it.

  3   If you can't agree, as I said, I will decide.

  4               All right.    Then, obviously, we have a problem

  5   with F.

  6               MR. RAISSI:   Correct, Your Honor.

  7               THE COURT:    So why don't you tell me some more

  8   about that because I don't completely understand what's

  9   going on with Robin Hill and all this -- how this other

 10   stuff got there and what Robin Hill and these other

 11   allegedly dual employees were doing.

 12               MS. PHELPS:   Your Honor, Mr. Ross, knowing the

 13   policies of DLI, probably having had a large hand in

 14   developing the employee handbook, knowing who purchased his

 15   phone, knowing how information was stored on the DLI

 16   servers, elected to use and store his information on the DLI

 17   servers.    There is no question, when you look at the

 18   documents, the corporate documents from DLI, that that type

 19   of information is property of DLI.

 20               And Your Honor's order appointing a receiver

 21   expressly directed him to take possession and to utilize

 22   that information and that property to administer

 23   receivership estate.

 24               What Mr. Ross has asserted in his opposition is

 25   that some of his businesses, the Robin Hill businesses, for


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 22 of 32 Page22
                                                                          ID
                                 #:3183
  1   whatever reason, he elected to store that information on a

  2   DLI server.    It was accessible to at least some of the DLI

  3   employees who also happened to be Robin Hill employees.

  4               What he says is, "Oh, had I known that I was going

  5   to leave suddenly, I would have deleted everything from the

  6   DLI server" --

  7               THE COURT:    And taken $2 million, apparently.

  8               MS. PHELPS:   So that's concerning, Your Honor.

  9   That's not a matter of keeping his personal records

 10   personal.    That's a matter of deleting property in DLI when

 11   the SEC had an active investigation pending against DLI, and

 12   that's concerning.     So because that is property of DLI

 13   stored on DLI's servers and this concept of a root file is

 14   simply a separate file with -- labeled with Robin Hill on

 15   the DLI servers on -- stored in the loud or elsewhere, we

 16   don't believe that there was any expectation of privacy or

 17   confidentiality in those records because they were just

 18   right there and for viewing by some of the DLI employees.

 19               So we believe that everything that's stored on the

 20   DLI servers -- and I understand Your Honor's concern about

 21   the Gmail account which we will separately talk about.          But

 22   other than that, which we've accepted for purposes of today,

 23   we believe that is all property of DLI and that the receiver

 24   should have access to that.

 25               THE COURT:    Mr. Raissi.


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 23 of 32 Page23
                                                                          ID
                                 #:3184
  1               MR. RAISSI:   That's clearly not our view.      Let me

  2   be clear what we're talking about here.        There are several

  3   different categories under this umbrella for this particular

  4   paragraph.    It would include regular e-mail at DLI through

  5   the DLI system, but it also includes what is personal

  6   property of Mr. Ross, and there are three categories there.

  7               Number one are his personal files, tax files,

  8   financial files, where he stored his own electronic records.

  9               The other two are -- there are two different

 10   Robin Hill entities -- Robin Hill Services and Robin Hill

 11   Investments.

 12               And the background on that is that Mr. Ross and

 13   the company, I guess, but Mr. Ross set up those separate

 14   files back before DLI was even registered with the SEC back

 15   before the employee handbook that's at issue here even

 16   existed.

 17               When he first started the company, he, as the

 18   administrator of the system, set up separate files that only

 19   he could see.    Nobody could even see they existed, and

 20   they're not on a server physically at DLI.        They are just

 21   stored off in the cloud somewhere.

 22               As the firm grew and it transitioned to a

 23   different but essentially the same information system, he

 24   maintained the separateness of his personal files and the

 25   Robin Hill entity.


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 24 of 32 Page24
                                                                          ID
                                 #:3185
  1               They are not commingled, and a root file -- you

  2   can trivialize it, but it's a real concept -- which means,

  3   look.   If you think in terms of a file cabinet or a file

  4   room, there is a file room over there, DLI, and that's one

  5   way you store it up into the cloud and then over here

  6   completely separately are Mr. Ross's files.

  7               And technologically that's a distinction.       There

  8   is a divide there.     His personal files were over on the left

  9   side, not on the right side with DLI's.        And, again, these

 10   files were not even visible to DLI employees except, of

 11   course, the people who administer the system.

 12               And by definition, every system administrator can

 13   see and look at all files.      Therefore, there would never be

 14   confidentiality if that was some sort of an impediment.          And

 15   in the Asia Global Crossing case which is cited by both

 16   sides, the Court in fact makes that point, and that is the

 17   fact that administrators can access or see a file doesn't

 18   mean anything because by definition they can always do that

 19   for all files.

 20               So in this case, we have separate files that are

 21   not visible to DLI where Mr. Ross stored his personal

 22   information.    DLI has no claim of ownership over his tax

 23   records, for example; and things like that are confidential

 24   and personal to him.     And over time as the company grew,

 25   there was one employee who was an employee of both


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 25 of 32 Page25
                                                                          ID
                                 #:3186
  1   Robin Hill and DLI and acting in her capacity as a

  2   Robin Hill employee, being paid by Robin Hill.

  3               She was Mr. Ross's personal assistant for his

  4   personal things like paying credit cards and all of that.

  5   And she was the only person who had access to his personal

  6   files, only one person and when -- employed by a different

  7   entity.

  8               As to the Robin Hill entity, it is largely the

  9   same although there were I think three employees who were

 10   Robin Hill employees but also DLI employees paid by

 11   Robin Hill, paid by DLI, who had access to those files to

 12   work on those matters.

 13               With respect to Robin Hill, our position is, look.

 14   There is one entity, Robin Hill Services, that has a

 15   contract with DLI to maintain some records and do some

 16   business and has a contractual obligation to provide access

 17   to DLI for some records.      And as to those, the contract is

 18   the contract and DLI can have access to it.

 19               But as to the other records that pertain solely to

 20   Robin Hill those belong to Robin Hill, not to DLI.         And as

 21   to Robin Hill Investments, there was no access to anybody

 22   there.    That's just purely a separate third entity much like

 23   Mr. Ross's personal files.

 24               So the way this was set up, the way that it works,

 25   it is not something that was commingled.        It was not


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 26 of 32 Page26
                                                                          ID
                                 #:3187
  1   something they had access to.      And the receiver, of

  2   course -- the only basis for saying there is a property

  3   right -- in other words, the receiver owns those files is

  4   the employee handbook and the Court's receivership order.

  5               And with all due respect, I don't think the order

  6   appointing the receiver can convert one person's property

  7   legally into another person's property.

  8               Similarly, the employee handbook can't convert one

  9   person's property into another person's property.

 10               When it comes to the handbook, let's be very clear

 11   also that it's clear in the handbook because it says so

 12   under the heading "Company access to technology resources,

 13   no reasonable expectation of privacy."

 14               In that very paragraph, it has a super important

 15   caveat here.    And it says, "Nobody other than the company's

 16   CEO," which is Mr. Ross, "has the authority to waive, vary,

 17   or amend DLI's access to its technology resources."

 18               So the policy that they say gave up his ownership

 19   interests specifically allows Mr. Ross to except himself or

 20   anyone else from its requirements, which is exactly what he

 21   did when he set up the separate files that were not

 22   commingled with DLI and accessible only to him and one other

 23   employee.

 24               And so the handbook -- and there are a bunch of

 25   certifications where he says he's going to abide by the


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 27 of 32 Page27
                                                                          ID
                                 #:3188
  1   handbook's provisions, that's circular logic.         All he's

  2   saying is, yeah.     I'm going to abide by this, and this

  3   allows me to do what I did from the beginning of the company

  4   moving forward.

  5               So our position as to those files is that they are

  6   not receivership property pure and simple.        It's a matter of

  7   property rights.     And so, therefore, they have no access or

  8   right to them, and in fact they should be returned.

  9               And what we have in those files, in particular his

 10   personal files, are protected personal information, the kind

 11   of thing that, but for a heightened showing of need even in

 12   discovery, nobody is entitled to.       And what we have said is,

 13   look.   Those need to come back to him and --

 14               THE COURT:    When you say come back to him, you

 15   mean they need to be deleted?      Or does he actually not have

 16   access to them some other way and --

 17               MR. RAISSI:   He does not have access to these.

 18   No, he has no access to these folders or whatever they may

 19   be.

 20               And it's a matter of possession.      The receiver

 21   should not be in possession of these files.        And if through

 22   ordinary discovery they think some aspect of them is

 23   appropriate, that's fine.

 24               And we've analogized this to personal property on

 25   someone's desk like his family photos, and the receiver


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 28 of 32 Page28
                                                                          ID
                                 #:3189
  1   analogizes it to a memory stick left in the drawer saying

  2   it's not like that at all.      Actually, it's exactly like

  3   that.   That's our point.     This was a memory stick that he

  4   left in his drawer, and it's his.

  5               And there is a couple of cases we cited that stand

  6   for the proposition that, well, if that's someone else's

  7   property, it comes back.

  8               Also the Mendlowitz case is pretty important here

  9   because it stands for the proposition, even if one were to

 10   think that the handbook applies, the founder and CEO of a

 11   company stand in a very different position than an ordinary

 12   employee when it comes to these kinds of policies.

 13               And we've shown there are a number of other

 14   policies in the handbook that were not even applied to

 15   Mr. Ross, demonstrating that these provisions were never

 16   intended to apply to him.

 17               And likewise, if you make fun of the $2 million --

 18   but that's a fact.     That was his money.     And when he was

 19   asked to step aside voluntarily -- nobody could force him to

 20   do that.    He did that and said, "I am going to leave

 21   everything exactly like it is because that's the right thing

 22   to do."

 23               But for his personal files for example, they're

 24   his.    He had every right to say, "Just like my family

 25   photo -- okay, I will leave, but I'm going to go take my


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 29 of 32 Page29
                                                                          ID
                                 #:3190
  1   family photo."    Right?    And he didn't do that because he

  2   thought, okay.    Just better to step aside.

  3               Nobody had anticipation that there was a

  4   receivership coming or anything like that.        It was there was

  5   an issue that needs to be sorted out.        Let makes sure it's

  6   done the right way.

  7               In the Asia Global case, again, the same issue

  8   there, that some employees were asked to leave suddenly,

  9   like, that day -- "You need to leave" -- and the bankruptcy

 10   trustee in that case was saying, "They've waived it because

 11   they walked away from it," and the Court said no.

 12               When somebody is asked to leave suddenly and they

 13   don't gather their personal things, they don't lose their

 14   right to their personal things.        You can't hold that against

 15   them.    That's where we come out on this as well, Your Honor.

 16   He owns those.    He should have them back.

 17               THE COURT:    All right.

 18               And then G.    Obviously, you have an objection to

 19   this as well, Mr. Raissi.

 20               MR. RAISSI:    Correct.    I think it's the same

 21   issue.

 22               THE COURT:    All right.    Well, the one I still have

 23   concern about, obviously, is the one that's related to his

 24   personal property as he describes it and the Robin Hill

 25   stuff.   So I will continue to ponder that, and each is fine,


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 30 of 32 Page30
                                                                          ID
                                 #:3191
  1   and the two of you should get together and try to come up

  2   with some agreeable language for the remaining items and

  3   submit that to me.     And if you can't, then provide two

  4   different -- for any one you can't agree to provide two

  5   different proposals, and I will decide which, if either, I

  6   will put in an order.

  7               Anything else I can do for you today?

  8               MR. RAISSI:   Well, Your Honor, to state the

  9   obvious, maybe -- we'll, of course, come up with either

 10   competing or a joint proposed order.

 11               It, of course, begs the question of whether or not

 12   there was a common interest joint defense agreement here and

 13   begs the question whether there was joint representation

 14   with respect to the law firms where we say there was, and so

 15   I'm not sure what we can do to help resolve that issue or if

 16   Your Honor plans to resolve them and then use our language

 17   that we are proposing.

 18               THE COURT:    Well, I want you to see if you can

 19   agree on language.     But to the extent that there are two law

 20   firms or specific issues, I think I am going to have to have

 21   actual hearings.

 22               I don't think I can do it without hearing from law

 23   firms and seeing more documentation, some of which I'm not

 24   sure that you even have yet or maybe you are not sure

 25   whether you can find it.      So I think this is all subject, to


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 31 of 32 Page31
                                                                          ID
                                 #:3192
  1   the extent that you don't agree on specifics, to my,

  2   unfortunately, having to have a hearing because I don't

  3   think there is any other way to do it.

  4               MS. PHELPS:   Your Honor, your comments have been

  5   very helpful.    The parties have exchanged a few term sheets

  6   in an attempt to narrow or resolve the issues as recently as

  7   yesterday, and I actually think I would like to take one

  8   more pass at seeing if we can reach agreement which might

  9   simply kick the can down the road on a few of these issues.

 10               So let us take an opportunity to do that and see

 11   if we can agree.     And, if we can't, we'll advise the Court.

 12   We'll file, hopefully, one joint order and if not competing

 13   orders maybe with declarations and wait for your ruling.

 14               THE COURT:    Certainly with regard to waiver, there

 15   won't be any waiver until I hear further or you agree as to

 16   what specifically is being waived.       But that may not be the

 17   only issue that's being kicked down the road.

 18               MS. PHELPS:   Thank you very much for your time.

 19               THE COURT:    All right.

 20               MR. RAISSI:   Thank you, Your Honor.

 21               THE COURT:    Thank you.

 22         (Proceedings concluded at 2:08 P.M.)

 23                                 --oOo--

 24

 25


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:19-cv-02188-DSF-MRW Document 150 Filed 10/09/19 Page 32 of 32 Page32
                                                                          ID
                                 #:3193
  1                                CERTIFICATE

  2

  3           I hereby certify that pursuant to Section 753,

  4   Title 28, United States Code, the foregoing is a true and

  5   correct transcript of the stenographically reported

  6   proceedings held in the above-entitled matter and that the

  7   transcript page format is in conformance with the

  8   regulations of the Judicial Conference of the United States.

  9

 10   Date:     October 9, 2019.

 11

 12

 13

 14                            /S/ CHIA MEI JUI _______

 15                          Chia Mei Jui, CSR No. 3287

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
